As filed with the Securities and Exchange Commission on February 28, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 E. Wisconsin Ave. Floor 4 Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:December 31, 2010 Item 1. Schedule of Investments. THE OSTERWEIS FUND INVESTMENTS at December 31, 2010 (Unaudited) Shares Value COMMON STOCKS: 82.9% Aerospace & Defense: 3.3% DigitalGlobe, Inc. 1 $ Honeywell International, Inc. Beverages: 1.9% Diageo Plc - ADR Chemicals: 2.7% FMC Corp. Nalco Holding Company Commercial Banks: 1.3% First Republic Bank 1 Commercial Services & Supplies: 5.9% Avery Dennison Corp. Republic Services, Inc. Communications Equipment: 1.0% Qualcomm, Inc. Computers & Peripherals: 1.9% Hewlett Packard Co. Containers & Packaging: 3.4% Crown Holdings, Inc. 1 Diversified Financial Services: 2.1% Citigroup, Inc. 1 Electronic Equipment, Instruments & Components: 2.0% Avnet, Inc. 1 Food & Staples Retailing: 2.0% Safeway, Inc. Food Products: 3.6% Cosan Limited Nestle SA 2 Unilever NV - ADR Gas Utilities: 2.7% Questar Corp. Health Care Equipment & Supplies: 6.6% Gen-Probe Inc. 1 Medtronic, Inc. Teleflex, Inc. Health Care Providers & Services: 2.1% HealthSouth Corp. 1 Insurance: 4.0% Symetra Financial Corp. Transatlantic Holdings, Inc. IT Services: 3.3% Computer Sciences Corp. Redecard SA 2 Life Sciences Tools & Services: 2.6% Agilent Technologies, Inc. 1 Multiline Retail: 1.4% Marks & Spencer Group Plc - ADR Oil, Gas & Consumable Fuels: 7.7% Apache Corp. Occidental Petroleum Corp. Williams Companies, Inc. Pharmaceuticals: 8.8% Bayer AG - ADR Johnson & Johnson Valeant Pharmaceuticals International, Inc. Software: 10.1% CA, Inc. Compuware Corp. 1 Microsoft Corp. Websense, Inc. 1 Water Utilities: 2.5% American Water Works Co., Inc. TOTAL COMMON STOCKS (Cost $869,699,443) PARTNERSHIPS & TRUSTS: 6.5% Oil, Gas & Consumable Fuels: 6.5% Energy Transfer Equity L.P. Enterprise Products Partners L.P. Magellan Midstream Partners L.P. TOTAL PARTNERSHIPS & TRUSTS (Cost $53,704,044) Principal Amount Value BONDS: 3.1% CORPORATE BONDS: 3.1% Aerospace & Defense: 0.4% DigitalGlobe, Inc. 10.500%, 05/01/2014 Food & Staples Retailing: 0.4% Albertsons, Inc. 7.500%, 02/15/2011 Health Care Providers & Services: 1.5% HealthSouth Corp. 10.750%, 06/15/2016 Multiline Retail: 0.8% Dollar General Corp. 10.625%, 07/15/2015 TOTAL CORPORATE BONDS (Cost $40,090,744) TOTAL BONDS (Cost $40,090,744) Shares Value SHORT-TERM INVESTMENTS: 8.0% Federated U.S. Treasury Cash Reserve, 0.000% 3 TOTAL SHORT-TERM INVESTMENTS (Cost $103,811,759) TOTAL INVESTMENTS IN SECURITIES: 100.5% (Cost $1,067,305,990) Liabilities in Excess of Other Assets: (0.5)% ) TOTAL NET ASSETS: 100.0% $ ADR - American Depository Receipt 1 Non-income producing security. 2 Foreign issued security. 3 Seven-day yield as of December 31, 2010. The cost basis of investments for federal income tax purposes at December 31, 2010 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at December 31, 2010 (Unaudited) The Osterweis Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of December 31, 2010 Level 1 Level 2 Level 3 Common Stock $ $ $ Partnerships & Trusts $ $ $ Corporate Bonds $ $ $ Short-Term Investments $ $ $ Total Investments in Securities $ $ $ THE OSTERWEIS STRATEGIC INCOME FUND SCHEDULE OF INVESTMENTS at December 31, 2010 (Unaudited) Principal Amount Value BONDS: 86.4% CORPORATE BONDS: 64.4% Aerospace & Defense: 3.0% DigitalGlobe, Inc. 10.500%, 05/01/2014 $ GeoEye, Inc. 9.625%, 10/01/2015 8.625%, 10/01/2016 Auto Components: 1.3% Stoneridge, Inc. 9.500%, 10/15/2017 1 Beverages: 0.4% Cott Beverages, Inc. 8.125%, 09/01/2018 Chemicals: 3.0% Ferro Corp. 7.875%, 08/15/2018 Kraton Polymers LLC 8.125%, 01/15/2014 Nalco Co. 8.875%, 11/15/2013 Commercial Services & Supplies: 0.6% American Reprographics Co. 10.500%, 12/15/2016 1 Construction & Engineering: 0.9% H & E Equipment Services, Inc. 8.375%, 07/15/2016 United Rentals North America, Inc. 10.875%, 06/15/2016 Consumer Finance: 1.3% SLM Corp. 0.518%, 10/25/2011 2 5.400%, 10/25/2011 Containers & Packaging: 1.1% Owens-Brockway Glass Container, Inc. 6.750%, 12/01/2014 Diversified Consumer Services: 0.9% Stewart Enterprises, Inc. 6.250%, 02/15/2013 Diversified Telecommunication Services: 1.6% Sprint Capital Corp. 7.625%, 01/30/2011 Electrical Equipment: 1.1% Coleman Cable, Inc. 9.000%, 02/15/2018 Polypore International, Inc. 7.500%, 11/15/2017 1 Energy Equipment & Services: 0.2% Dresser-Rand Group, Inc. 7.375%, 11/01/2014 Food & Staples Retailing: 4.5% Albertsons, Inc. 7.250%, 05/01/2013 Stater Bros. Holdings, Inc. 8.125%, 06/15/2012 Susser Holdings, LLC 8.500%, 05/15/2016 Food Products: 0.4% Pilgrim's Pride Corp. 7.875%, 12/15/2018 1 Health Care Providers & Services: 2.8% HCA, Inc. 7.875%, 02/01/2011 Healthsouth Corp. 10.750%, 06/15/2016 IASIS Capital Corp. 8.750%, 06/15/2014 Hotels, Restaurants & Leisure: 4.1% Carrols Corp. 9.000%, 01/15/2013 CKE Restaurants, Inc. 11.375%, 07/15/2018 O'Charleys, Inc. 9.000%, 11/01/2013 Royal Caribbean Cruises Ltd. 8.750%, 02/02/2011 11.875%, 07/15/2015 Industrial Conglomerates: 0.8% Icahn Enterprises, L.P. 7.750%, 01/15/2016 Otter Tail Corp. 9.000%, 12/15/2016 IT Services: 1.4% Lender Processing Services, Inc. 8.125%, 07/01/2016 Unisys Corp. 12.750%, 10/15/2014 1 14.250%, 09/15/2015 1 Machinery: 1.6% Gardner Denver, Inc. 8.000%, 05/01/2013 Manitowoc, Inc. 7.125%, 11/01/2013 Media: 6.4% Interpublic Group, Inc. 10.000%, 07/15/2017 Lions Gate Entertainment Corp. 10.250%, 11/01/2016 1 MDC Partners, Inc. 11.000%, 11/01/2016 1 11.000%, 11/01/2016 Rainbow National Services LLC 8.750%, 09/01/2012 1 Regal Entertainment Group 9.125%, 08/15/2018 Multiline Retail: 3.2% Dollar General Corp. 10.625%, 07/15/2015 11.875%, 07/15/2017 Saks, Inc. 9.875%, 10/01/2011 Oil, Gas & Consumable Fuels: 6.1% Arch Western Finance LLC 6.750%, 07/01/2013 Bill Barrett Corp. 9.875%, 07/15/2016 Genesis Energy L.P. 7.875%, 12/15/2018 1 Linn Energy, LLC 11.750%, 05/15/2017 Raam Global Energy Co. 12.500%, 10/01/2015 1 Stone Energy Corp. 8.625%, 02/01/2017 Targa Resource Partners L.P. 11.250%, 07/15/2017 Personal Products: 2.2% Elizabeth Arden, Inc. 7.750%, 01/15/2014 Road & Rail: 7.2% Hertz Corp. 7.400%, 03/01/2011 7.625%, 06/01/2012 8.875%, 01/01/2014 Kansas City Southern de Mexico 12.500%, 04/01/2016 Kansas City Southern Railway Co. 13.000%, 12/15/2013 Swift Services Holdings, Inc. 10.000%, 11/15/2018 1 Specialty Retail: 5.9% Brown Shoe Inc. 8.750%, 05/01/2012 Collective Brands, Inc. 8.250%, 08/01/2013 RSC Holdings, Inc. 9.500%, 12/01/2014 Sonic Automotive, Inc. 9.000%, 03/15/2018 UCI Holdco, Inc. 9.250%, 12/15/2013 2 Tobacco: 2.0% Alliance One International, Inc. 10.000%, 07/15/2016 Trading Companies & Distributors: 0.4% Wesco Distribution, Inc. 7.500%, 10/15/2017 TOTAL CORPORATE BONDS (Cost $890,727,536) CONVERTIBLE BONDS: 22.0% Aerospace & Defense: 0.4% GenCorp, Inc. 4.063%, 12/31/2039 Beverages: 1.1% Central European Distribution Corp. 3.000%, 03/15/2013 Capital Markets: 0.7% Knight Capital Group, Inc. 3.500%, 03/15/2015 1 Chemicals: 0.6% LSB Industries, Inc. 5.500%, 07/01/2012 Communications Equipment: 0.3% Comtech Telecommunications Corp. 3.000%, 05/01/2029 Computers & Peripherals: 1.2% Sandisk Corp. 1.000%, 05/15/2013 Diversified Consumer Services: 0.7% Stewart Enterprises, Inc. 3.125%, 07/15/2014 Electronic Equipment, Instruments & Components: 1.1% L-1 Identity Solutions, Inc. 3.750%, 05/15/2027 Energy Equipment & Services: 1.1% Willbros Group, Inc. 6.500%, 12/15/2012 1 Food & Staples Retailing: 1.3% Spartan Stores, Inc. 3.375%, 05/15/2027 SUPERVALU, Inc. Zero Coupon, 11/02/2031 Health Care Equipment & Supplies: 2.3% Alere, Inc. 3.000%, 05/15/2016 Hologic, Inc. 2.000%, 12/15/2037 Integra LifeSciences Holdings Corp. 2.375%, 06/01/2012 1 Teleflex, Inc. 3.875%, 08/01/2017 Industrial Conglomerates: 2.0% Icahn Enterprises, L.P. 4.000%, 08/15/2013 1,2 IT Services: 0.4% Euronet Worldwide, Inc. 3.500%, 10/15/2025 Leisure Equipment & Products: 1.6% Smith & Wesson Holding Corp. 4.000%, 12/15/2026 Marine: 0.2% DryShips Inc. 5.000%, 12/01/2014 Media: 0.4% Lions Gate Entertainment Corp. 2.938%, 10/15/2024 Oil, Gas & Consumable Fuels: 1.8% Bill Barrett Corp. 5.000%, 03/15/2028 Green Plains Renewable Energy, Inc. 5.750%, 11/01/2015 1 Penn Virginia Corp. 4.500%, 11/15/2012 Professional Services: 1.7% School Specialty, Inc. 3.750%, 11/30/2026 Software: 2.4% Cadence Design Systems, Inc. 2.625%, 06/01/2015 1 Mentor Graphics Corp. 6.250%, 03/01/2026 Specialty Retail: 0.7% Charming Shoppes, Inc. 1.125%, 05/01/2014 TOTAL CONVERTIBLE BONDS (Cost $290,797,820) TOTAL BONDS (Cost $1,181,525,356) Shares Value CONVERTIBLE PREFERRED STOCKS: 0.5% Household Durables: 0.1% Stanley Black & Decker, Inc. Oil, Gas & Consumable Fuels: 0.4% Apache Corp. TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $5,742,500) SHORT-TERM INVESTMENTS: 11.2% Federated U.S. Treasury Cash Reserve, 0.000% 3 TOTAL SHORT-TERM INVESTMENTS (Cost $160,233,745) TOTAL INVESTMENTS IN SECURITIES: 98.1% (Cost $1,347,501,601) Other Assets in Excess of Liabilities: 1.9% TOTAL NET ASSETS: 100.0% $ 1 Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified, institutional buyers.At December 31, 2010, the value of these securities amounted to $208,699,917 or 14.7% of net assets. 2 Variable rate security; rate shown is the rate in effect on December 31, 2010. 3 Seven-day yield as of December 31, 2010. The cost basis of investments for federal income tax purposes at December 31, 2010 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at December 31, 2010 (Unaudited) The Osterweis Strategic Income Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of December 31, 2010. Level 1 Level 2 Level 3 Corporate Bonds $ $ $ Convertible Bonds $ $ $ Convertible Preferred Stocks $ $ $ Short-Term Investments $ $ $ Total Investments in Securities $ $ $ THE OSTERWEIS STRATEGIC INVESTMENT FUND SCHEDULE OF INVESTMENTS at December 31, 2010 (Unaudited) Shares Value COMMON STOCKS: 56.7% Aerospace & Defense: 2.1% DigitalGlobe, Inc. 1 $ Honeywell International, Inc. Beverages: 1.6% Diageo Plc - ADR Chemicals: 1.5% FMC Corp. Nalco Holding Company Commercial Banks: 0.8% First Republic Bank 1 Commercial Services & Supplies: 3.1% Avery Dennison Corp. Republic Services, Inc. Communications Equipment: 0.6% Qualcomm, Inc. Computers & Peripherals: 2.0% Hewlett Packard Co. Containers & Packaging: 1.9% Crown Holdings, Inc. 1 Diversified Financial Services: 1.3% Citigroup, Inc. 1 Electronic Equipment, Instruments & Components: 1.5% Avnet, Inc. 1 Food & Staples Retailing: 1.3% Safeway, Inc. Food Products: 3.1% Cosan Limited Nestle SA - ADR Unilever NV - ADR Gas Utilities: 1.9% Questar Corp. Health Care Equipment & Supplies: 4.4% Gen-Probe Inc. 1 Medtronic, Inc. Teleflex, Inc. Health Care Providers & Services: 2.0% HealthSouth Corp. 1 Insurance: 3.1% Symetra Financial Corp. Transatlantic Holdings, Inc. IT Services: 3.3% Computer Sciences Corp. Redecard SA 2 Life Sciences Tools & Services: 1.8% Agilent Technologies, Inc. 1 Multiline Retail: 0.9% Marks & Spencer Group Plc - ADR Oil, Gas & Consumable Fuels: 4.5% Apache Corp. Occidental Petroleum Corp. Williams Companies, Inc. Pharmaceuticals: 5.8% Bayer AG - ADR Johnson & Johnson Valeant Pharmaceuticals International, Inc. Software: 6.3% CA, Inc. Compuware Corp. 1 Microsoft Corp. Websense, Inc. 1 Water Utilities: 1.9% American Water Works Co., Inc. TOTAL COMMON STOCKS (Cost $12,092,289) PARTNERSHIPS & TRUSTS: 3.9% Oil, Gas & Consumable Fuels: 3.9% Energy Transfer Equity L.P. Enterprise Products Partners L.P. Magellan Midstream Partners L.P. TOTAL PARTNERSHIPS & TRUSTS (Cost $830,084) CONVERTIBLE PREFERRED STOCKS: 1.6% Household Durables: 1.6% Stanley Black & Decker, Inc. TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $350,000) Principal Amount Value BONDS: 34.0% CORPORATE BONDS: 26.8% Aerospace & Defense: 1.9% DigitalGlobe, Inc. 10.500%, 05/01/2014 GeoEye, Inc. 8.625%, 10/01/2016 Chemicals: 1.3% Nalco Co. 8.875%, 11/15/2013 Containers & Packaging: 1.1% Owens-Brockway Glass Container, Inc. 6.750%, 12/01/2014 Diversified Consumer Services: 0.9% Stewart Enterprises, Inc. 6.250%, 02/15/2013 Food & Staples Retailing: 1.5% Albertsons, Inc. 7.250%, 05/01/2013 Hotels, Restaurants & Leisure: 1.3% Carrols Corp. 9.000%, 01/15/2013 Machinery: 1.3% Manitowoc, Inc. 7.125%, 11/01/2013 Media: 0.9% Lions Gate Entertainment Corp. 10.250%, 11/01/2016 3 Multiline Retail: 0.9% Dollar General Corp. 10.625%, 07/15/2015 Oil, Gas & Consumable Fuels: 5.5% Bill Barrett Corp. 9.875%, 07/15/2016 Denbury Resources, Inc. 7.500%, 04/01/2013 Raam Global Energy Co. 12.500%, 10/01/2015 3 Stone Energy Corp. 8.625%, 02/01/2017 Targa Resource Partners L.P. 11.250%, 07/15/2017 Personal Products: 1.4% Elizabeth Arden, Inc. 7.750%, 01/15/2014 Road & Rail: 4.4% Hertz Corp. 8.875%, 01/01/2014 Kansas City Southern de Mexico 12.500%, 04/01/2016 Kansas City Southern Railway Co. 13.000%, 12/15/2013 Specialty Retail: 3.3% Brown Shoe Inc. 8.750%, 05/01/2012 Collective Brands, Inc. 8.250%, 08/01/2013 Tobacco: 1.1% Alliance One International, Inc. 10.000%, 07/15/2016 TOTAL CORPORATE BONDS (Cost $6,178,114) CONVERTIBLE BONDS: 7.2% Beverages: 0.8% Central European Distribution Corp. 3.000%, 03/15/2013 Energy Equipment & Services: 1.1% Willbros Group, Inc. 6.500%, 12/15/2012 3 Health Care Equipment & Supplies: 1.1% Alere, Inc. 3.000%, 05/15/2016 Industrial Conglomerates: 0.8% Icahn Enterprises, L.P. 4.000%, 08/15/2013 3,4 Leisure Equipment & Products: 0.9% Smith & Wesson Holding Corp. 4.000%, 12/15/2026 Oil, Gas & Consumable Fuels: 1.5% Penn Virginia Corp. 4.500%, 11/15/2012 Professional Services: 1.0% School Specialty, Inc. 3.750%, 11/30/2026 TOTAL CONVERTIBLE BONDS (Cost $1,639,859) TOTAL BONDS (Cost $7,817,973) Shares Value SHORT-TERM INVESTMENTS: 3.7% Federated U.S. Treasury Cash Reserve, 0.000% 5 TOTAL SHORT-TERM INVESTMENTS (Cost $852,315) TOTAL INVESTMENTS IN SECURITIES: 99.9% (Cost $21,942,661) Other Assets in Excess of Liabilities: 0.1% TOTAL NET ASSETS: 100.0% $ ADR - American Depoistory Receipt 1 Non-income producing security. 2 Foreign issued security. 3 Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At December 31, 2010, the value of these securities amounted to $915,626 or 3.9% of net assets. 4 Variable rate security; rate shown is the rate in effect on December 31, 2010. 5 Seven-day yield as of December 31, 2010. The cost basis of investments for federal income tax purposes at December 31, 2010 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table does not reflect any tax adjustments since the Fund has not yet had a fiscal year end. Summary of Fair Value Disclosure at December 31, 2010 (Unaudited) The Osterweis Strategic Investment Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of December 31, 2010. Level 1 Level 2 Level 3 Common Stocks $ $ $ Convertible Preferred Stocks $ $ $ Partnerships & Trusts $ $ $ Corporate Bonds $ $ $ Convertible Bonds $ $ $ Short-Term Investments $ $ $ Total Investments in Securities $ $ $ Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title/s/ Eric W. Felkeis Eric W. Falkeis, President DateFebruary 23, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) * /s/ Eric W. Falkeis Eric W. Falkeis, President Date February 23, 2011 By (Signature and Title) * /s/ Patrick J. Rudnick Patrick J. Rudnick, Treasurer Date February 28, 2011 * Print the name and title of each signing officer under his or her signature. The Osterweis Funds 12.31.10 N-Q
